DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 03/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 were previously pending and subject to a non-final Office Action mailed 01/21/2021. Claims 1, 8, 14, 22, 24, and 26 were amended. Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
35 USC § 112
	Applicant has amended claims 22, 24, and 26 to remove the toggle feature which was noted by Examiner as failing to comply with the written description requirement. Applicant amended the claims to add “display the currently recommended service location of the request without displaying the actual fulfilled service locations” which is supported by specification paragraph 113 and corresponding figure 

35 USC § 101
Applicant’s arguments, see pages 14-15 of Applicant’s Response with respect to the 35 U.S.C. 101 rejections of Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 have been fully considered but they are not persuasive.
Applicant argues, on page 15, “the claimed invention has at least the unique feature of having the determination and the direction modules which is considered a technical improvement as it improves the function of existing technology such as network enabled computer”. Examiner respectfully disagrees. Examiner notes the determination and direction modules invoke 112(f) and are rejected under 35 USC 112(a) and 112(b). It is unclear how the determination and direction modules improve the function of a network enabled computer as Applicant’s specification merely describes the determination and direction modules as the means through which the functions are performed. 
Applicant argues, on pages 15-20, the display function makes the claim eligible as it provides an improvement to a technology or technical field or the functioning of a computer. Examiner respectfully disagrees. As Applicant cited in the response, “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim or identifies technical improvements realized by the claim over the prior art”. Examiner analyzed Applicant’s specification regarding the display function and the specification details the display function as merely displaying a solution after analysis is performed. Within the specification, there is no discussion regarding a technical problem and how Applicant’s display function provides solutions or improvements over prior art. 

In regards to MPEP 2106.05(a)(2), Examiner seeks to determine whether Applicant’s claims may or may not be sufficient to show an improvement in existing technology. Applicant’s alleged improvement to current computer technology through the map displayed on the interface is not analogous or similar to examples the courts have indicated may be sufficient to show an improvement in existing technology i.e. new telephone, server, or combination thereof, an advance in the process of downloading content for streaming, etc. Applicant’s alleged improvement is similar to examples the courts have indicated may not be sufficient to shown an improvement in technology i.e. a commonplace business method being applied on a general purpose computer, gathering and analyzing information using convention techniques and displaying the result. “…display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format” is merely recommending a service location to a user (who requests a ride) which is a commonplace business method which Applicant performs through a general purpose computer; thus, Applicant’s claims recite an abstract idea and the claim as a whole is not directed towards an improvement to computer functionality or to any other technology or technical field. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 
“use a determination module of the electronic device to determine a currently recommended service location for the request based on the first or second subgroup of historical on-demand service request(s), and send electronic signals to a direction module of the electronic device to direct the 
Claim 8
“use a determination module of the electronic device to parse through the plurality of historical on-demand service requests to identify (1) a first subgroup of historical on- demand service requests that have a historical default service location that are identical to the current default service location or (2) a second subgroup of historical on-demand service requests that have historical default service locations within a first predetermined distance from the current default service location to rank the plurality of historical on-demand service requests based on a criteria and to generate electric signals of a currently recommended service location; and send the electronic signal to a direction module of the electronic device to direct the requester terminal to display (1) the currently recommended service location and (2) the actual fulfilled service locations of at least some of the plurality of historical on- demand service requests along with their respective rankings in map format”
Claim 14
“using a determination module of the electronic device to determine a currently recommended service location for the request based on the first or second subgroup of historical on-demand service; and sending electronic signals to a direction module of the electronic device to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”
Examiner noting the independent claims invoke 112f as under prong A regarding the determination module and direction module, module is a substitute for “means”. Under prong B, the determination and direction module are modified by functional language – “determine”, “parse”, or 
“We agree with VeriSign that the recitation in claim 1 of the “bank computer” is not 
sufficient to rebut the means-plus-function presumption. The bank computer is not 
linked in the claim as the “means” for generating an authorization indicia. Rather, the 
bank computer is recited as “including” those means. NMI’s argument that the first bank 
computer constitutes sufficient structure would require the first bank computer to include 
a first bank computer, which is both redundant and illogical. Because the claimed 
generating means is a subset of the bank computer, there must be a recitation of 
structure that is a component of the bank computer to rebut the presumption. The claim 
contains no such recitation. As a result, the district court correctly concluded that the 
presumption of means-plus-function treatment had not been overcome.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claims 1, 8, and 14 recite “use a determination module of the electronic device to determine a currently recommended service location for the request based on the first or second subgroup of historical on-demand service request(s), and send electronic signals to a direction module of the electronic device to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”; “use a determination module of the electronic device to parse through the plurality of historical on-demand service requests to identify (1) a first subgroup of historical on- demand service requests that have a historical default service location that are identical to the current default service location or (2) a a direction module of the electronic device to direct the requester terminal to display (1) the currently recommended service location and (2) the actual fulfilled service locations of at least some of the plurality of historical on- demand service requests along with their respective rankings in map format”; and “using a determination module of the electronic device to determine a currently recommended service location for the request based on the first or second subgroup of historical on-demand service; and sending electronic signals to a direction module of the electronic device to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”.
Referring to MPEP 2161.01, “claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved…it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement”.
The closest description of such feature appears to be Fig. 3 and paragraphs 62-66 and 120 of Applicant’s specification. However, paragraph 62 merely states “Each module may be a hardware circuit that is designed to perform the following actions, a set of instructions stored in one or more storage media, and/or a combination of the hardware circuit and the one or more storage media” and paragraphs 63-66 merely describe the desired result – “The determination module 304 may be configured to determine a currently recommended service location of the request based on the current 
Thus, the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one or ordinary skill in the art would understand how the inventor intended the function to be performed. 
Therefore, the limitations emphasized above are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims 3-4, 7, 10-11, 13, 16-17, and 20-26 inherit the rejection as they do not cure the deficiencies of the independent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 - “use a determination module of the electronic device to determine a currently recommended service location for the request based on the first or second subgroup of historical on-demand service request(s), and send electronic signals to a direction module of the electronic device to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”; Claim 8 - “use a determination module of the electronic device to parse through the plurality of historical on-demand service requests to identify (1) a first subgroup of historical on- demand service requests that have a historical default service location that are identical to the current default service location or (2) a second subgroup of historical on-demand service requests that have historical default service locations within a first predetermined distance from the current default service location to rank the plurality of historical on-demand service requests based on a criteria and to generate electric signals of a currently recommended service location; and send the electronic signal to a direction module of the electronic device to direct the requester terminal to display (1) the currently recommended service location and (2) the actual fulfilled service locations of at least some of the plurality of historical on- demand service requests along with their respective rankings in map format”; and Claim 14 - “using a determination module of the electronic device to determine a currently recommended service location for the request based on the first or second subgroup of historical on-demand service; and sending electronic signals to a direction module of the electronic device to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8, and 14 recite “obtaining, [by at least one electronic device] electronic signals including a request of an on-demand service entered by a requester on a requester terminal, the service request including a current default service location through a wireless network”; “obtain electronic signals including a plurality of historical on-demand service requests, each having a historical default service location and a corresponding actual fulfilled service location”; “[use a determination module of the electronic device to] parse through the plurality of historical on-demand service requests to identify (1) a first subgroup of historical on-demand service requests that have a historical default service location that are identical to the current default service location or (2) a second subgroup of historical on-demand service requests that have historical default service locations within a first predetermined distance from the current default service location”; “rank the plurality of historical on-demand service requests based on a criteria”; “[use a determination module of the electronic device to] determine a currently recommended 
The limitations of “obtaining, [by at least one electronic device] electronic signals including a request of an on-demand service entered by a requester on a requester terminal, the service request including a current default service location through a wireless network”; “obtain electronic signals including a plurality of historical on-demand service requests, each having a historical default service location and a corresponding actual fulfilled service location”; “[use a determination module of the electronic device to] parse through the plurality of historical on-demand service requests to identify (1) a first subgroup of historical on-demand service requests that have a historical default service location that are identical to the current default service location or (2) a second subgroup of historical on-demand service requests that have historical default service locations within a first predetermined distance from the current default service location”; “rank the plurality of historical on-demand service requests based on a criteria”; “[use a determination module of the electronic device to] determine a currently recommended service location for the request based on the first or second subgroup of historical on-demand service request(s)” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one electronic device”, “use a determination module of the electronic device”, and “electronic signals”, nothing in the claim element precludes the steps from practically being performed in the mind. 
For example, but for the “by at least one electronic device”, “use a determination module of the electronic device”, and “electronic signals” language, “obtaining” and “obtain” in the context of this 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the independent claims 1, 8, and 14 recite an abstract idea. 
Additionally, the limitations of “obtaining”, “obtain”, “parse”, “rank”, “determine” and “send” recite a method of organizing human activity. As “obtaining, [by at least one electronic device] electronic signals including a request of an on-demand service entered by a requester on a requester terminal, the service request including a current default service location through a wireless network”; “obtain electronic signals including a plurality of historical on-demand service requests, each having a historical default service location and a corresponding actual fulfilled service location”; “[use a determination module of the electronic device] parse through the plurality of historical on-demand service requests to identify (1) a first subgroup of historical on-demand service requests that have a historical default service location that are identical to the current default service location or (2) a second 
This judicial exception is not integrated into a practical application. In particular, the independent claims only recite the following additional elements – an electronic device comprising: a bus; at least one storage medium electronically connected to the bus and logic circuits electronically connected to the at least one storage media via the bus; requester terminal; a determination module of the electronic device, a direction module of the electronic device, and non-transitory machine-readable storage medium and the limitation “sending electronic signals [to a direction module of the electronic device to] direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”. The elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic device comprising: a bus; at least one storage medium electronically connected to the bus and logic circuits electronically connected to the at least one storage media via the bus; requester terminal; a determination module of the electronic device, a direction module of the electronic device and non-transitory machine-readable storage medium to perform the “obtaining”, “obtain”, “parse”, “rank”, and “determine” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
The independent claims also recite “sending electronic signals [to a direction module of the electronic device to] direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”. The “sending” limitation is post-solution activity as after the invention determines a recommended service location, the recommended service location (and actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format) is transmitted to the user which is insignificant application of the abstract idea and amounts to mere data outputting. The “Sending” is claimed at a high level of generality. It is merely transmitting data to a 
Dependent claims 3-4, 7, 10-11, 13, 16-17, and 20 merely add additional limitations that narrow down the abstract idea identified above. 
Dependent claims 21, 23, and 25 merely add to the insignificant extra solution activity present in the independent claims. The rankings of the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests on the requester terminal are displayed in list format in addition to the map format. The limitation is post-solution activity as after the invention determines a recommended service location, the recommended service location (and actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format AND list format) is transmitted to the user which is insignificant application of the abstract idea and amounts to mere data outputting. The limitation is claimed at a high level of generality. It is merely transmitting data to a computing device which is analogous to receiving or transmitting data over a network – a computer function that courts have identified as well-understood, routine, and conventional. See MPEP 2106.05(d)(II).
Dependent claims 22, 24, and 26 merely add to the insignificant extra solution activity present in the independent claims. The limitation “display the currently recommended service location of the request without displaying the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format on the requester terminal” is post-solution activity as after the invention determines a recommended service location and the currently recommended service location is transmitted and displayed on the requester terminal which is insignificant application of the abstract idea and amounts to mere data outputting. The limitation is claimed at a high level of generality. It is merely transmitting data to a computing 
Thus, nothing in dependent claims 3-4, 7, 10-11, 13, 16-17, and 20-26 adds additional elements that are sufficient to amount to significantly more than the judicial exception as insignificant extra solution activity (present in claims 20-26) cannot provide an inventive concept and does not integrate the judicial exception into a practical application even when viewed as an ordered combination. Therefore, Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                              /GEORGE CHEN/Primary Examiner, Art Unit 3628